Citation Nr: 1202013	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-41 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lumbar spine degenerative disk disease and strain.

4.  Entitlement to service connection for right wrist carpal tunnel syndrome.

5.  Entitlement to service connection for left wrist carpal tunnel syndrome.

6.  Entitlement to service connection for residuals of Cesarean section, to include surgical scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the pendency of this appeal, original jurisdiction of this matter was transferred to the RO in New Orleans, Louisiana.  Although, in her October 2009 substantive appeal, the Veteran initially requested that a Central Office hearing in her appeal be scheduled, she subsequently withdrew this request in December 2009.  Neither the Veteran nor her representative has requested that her hearing be rescheduled.

More than one year after this matter was certified to the Board in February 2010, VA received correspondence from representative Lauren Murphy of Alpha Veterans Disability Advocates.  In that letter, Ms. Murphy stated that she was "assuming representation regarding all pending appeals and or [sic] claims currently pending consideration at any level through the process."  The letter also raised an additional claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Despite the April 2011 letter, the Board notes that the Veteran's initial representative of record, Veterans of Foreign Wars of the United States (VFW), subsequently filed an informal hearing presentation on the Veteran's behalf in October 2011.

To the extent that the April 2011 letter purports to request a change in representation, the Board first notes that this request was received more than 90 days after the Veteran's appeal was certified to the Board.  In such instances, the Board does not accept a request for a change in representation unless the appellant can demonstrate on motion that there was good cause for the delay in requesting a change in representation.  38 CFR 20.1304(b)(1).  Under the regulation, examples of "good cause" include but are not limited to:  illness of the Veteran or representative which precluded timely action; death of an individual representative; illness or incapacity of an individual representative which rendered it impractical for an appellant to continue with him or her as representative; withdrawal of an individual representative; discovery of additional evidence that was not available; and delay in the transfer of the appellate record to the Board which precluded timely action with respect to the requested change in representation.  Id.

In this case, the April 2011 letter does not provide any cause for the Veteran's late request for change in representation, nor does it provide any explanation of why the Veteran now seeks a change in representation.  Although the April 2011 letter purports to attach a VA Form 21-22a and a fee agreement, those documents are not attached to the letter or associated with the claims file.  Additionally, the letter does not purport to revoke VFW's power of attorney which was executed by the Veteran in May 2009 and which is associated with the claims file.  In fact, a review of the claims file does not reveal any documented revocation of the May 2009 power of attorney, nor is there any indication of the Veteran's intent to revoke VFW's power of attorney.  The Board also notes that the April 2011 letter is not signed by the Veteran.

Under 38 CFR 20.1304(b)(1)(i), where good cause has not been shown, the Board must refer the appellant's request for change in representation to the agency of original jurisdiction upon completion of the Board's action on the pending appeal without action by the Board concerning the request.  As good cause for the Veteran's requested change in representation has not been shown in this case, the Board refers the April 2011 letter to the RO for appropriate action.  With respect to the issues identified on the title page of this decision, the Board is prepared to consider them on appeal.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, right wrist carpal tunnel, left wrist carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran incurred muscle strains of the lumbar spine area during her active duty service which subsequently resolved.

2.  The Veteran was diagnosed with degenerative disk disease and spurring of the lumbar spine in 1995, nearly 12 years after she was separated from service.

3.  The Veteran's lumbar spine degenerative disk disease and spurring is not etiologically related to the muscle strains incurred during her active duty service or to any other injury or illness incurred during her active duty service.

4.  The Veteran underwent a Cesarean section in 1982, during her active duty service.

5.  Residuals from the Veteran's 1982 Cesarean section presently consist of a surgical scar located on the Veteran's abdomen.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine degenerative disk disease and strain have not been met and may not be presumed to have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for residuals of Cesarean section, to include surgical scars, have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Insofar as the Veteran's service connection for residuals from Cesarean section surgery, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below as to that issue, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.
 
With regard to the issue of the Veteran's entitlement to service connection for lumbar spine strain, a letter mailed to the Veteran in September 2008 notified her of the information and evidence needed to substantiate her claim as to that issue.  Such notice also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claims were adjudicated for the first time in the RO's January 2009 rating decision.  Thus, notice provided to the Veteran was legally sufficient, and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records and identified and pertinent VA, army hospital, and private treatment records have been associated with the claims file.  A  VA examination was performed in January 2009 to determine the nature and etiology of the Veteran's lumbar spine disorder.  The Veteran's claims file was reviewed by the examiner in conjunction with the VA examination.  Ultimately, the Board finds that the VA examination, along with the other evidence of record, is fully adequate for the purposes of determining the etiology of the Veteran's lumbar spine disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

If certain diseases such as sensorineural hearing loss and arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 .

B.  Service Connection for Lumbar Spine Degenerative Disk Disease and Strain

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for a lumbar spine degenerative disk disease and strain.  In this regard, the Board notes that the Veteran has received a current diagnosis of degenerative disc disease of the lumbar spine.  Nonetheless, the evidence does not support a finding that the Veteran's diagnosed lumbar spine disorder is etiologically related to an injury or illness incurred during her active duty service.

In arguments expressed in her October 2009 substantive appeal, the Veteran asserts that she initially sustained a lumbar spine injury during active duty service in June 1982 and that she has experiencing ongoing and progressing symptoms since that time.  In further support of her claim, she reports that her basic training required her to carry approximately 65 pounds and to lift loads from 50 to 75 pounds on a regular basis over a nine week period.  Hence, the Veteran appears to attribute her current lumbar spine disorder to carrying and lifting activities performed during her active duty service.

Consistent with the Veteran's contentions, service treatment records in the claims file do document that the Veteran incurred low back injuries during her active duty service.  In January 1981, she sought treatment complaining of back pain that had been ongoing for two weeks.  Her injury was diagnosed as a muscle strain.

Nearly one and a half years later, the Veteran was treated again during service in June 1982 for complaints of low back pain.  According to the Veteran, she first noticed those symptoms while sneezing.  An examination at that time was positive for decreased lumbosacral motion.  In January 1983, the Veteran returned for further treatment complaining of ongoing back pain which reportedly persisted while bending and walking.  An examination of the back at that time revealed pain that was present on the right side of the lumbar spine area.  Once again, the Veteran was diagnosed with muscle spasms and treated with muscle relaxants.

At the Veteran's September 1983 separation examination, the Veteran expressly denied having any recurrent back pain at that time.  A clinical examination of the spine did not reveal any abnormalities.

Darnall Army Community Hospital post-service treatment records from December 1986 document complaints of back pain coupled with morning sickness.  The record reflects that the Veteran was seven weeks pregnant.  No diagnosis or etiology opinion was given with respect to the Veteran's reported back pain.

Subsequent treatment records do not document further complaints of back pain until January 1994, at which time the Veteran complained of back pain that had been present since the previous evening.  According to the Veteran's own stated history, she had been moving a television earlier that day and she denied having any other recent back pain.  At a February 1994 follow-up treatment, the Veteran once again reported that her low back pain had been present for the past month since moving a television.  A lumbar spine MRI performed in September 1995 revealed degenerative disk disease at L4-5 with disk protrusion which was significantly encroaching upon the thecal sac.  X-rays performed in July 1996 confirmed the presence of narrowed disk space at L4-5 with small bony spurring.  At another follow-up visit, also occurring in July 1996, the Veteran reported again that she had been experiencing low back pain only since the previous year.  In March 1999, the Veteran continued to report low back pain and again stated that it had been ongoing since February 1994, the day of her initial treatment after moving a television.
 
The next post-service treatment record documenting any complaints or treatment of the Veteran's low back is a December 2005 VA treatment note.  At that time, the Veteran reported a history of chronic low back pain.  Subsequent treatment records reflect another hiatus in treatment of approximately two and a half years.  In July 2008, the Veteran returned for VA treatment for low back pain.  At that time, and contrary to the medical history she had previously given to physicians at Darnell Army Community Hospital, she reported for the first time that she had been experiencing low back pain since 1981.

In January 2009, the Veteran was afforded a VA examination to determine the nature and etiology of her lumbar spine disorder.  The corresponding report notes that the Veteran's claims file was reviewed in conjunction with the examination.  At that time, the Veteran reported that she had thrown out her back after sneezing while stationed in Germany.  According to the Veteran, she experienced ongoing back problems over the years.  A clinical examination performed by the VA +examiner revealed right-sided muscle tenderness.  Thoracolumbar range of motion appeared to be limited, as the Veteran was able to produce active flexion from zero to 70 degrees, active extension from zero to 30 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  The examiner reviewed x-rays of the lumbar spine which were taken in 1996 and interpreted as being strongly suggestive of degenerative disk disease.  The VA examiner diagnosed degenerative joint disease of the lumbar spine, however, determined that the diagnosed lumbar condition was not related to her documented in-service injuries.  In support of her conclusion, the VA examiner noted that the Veteran was diagnosed in service with a lumbar strain and that subsequent documentation from 1983 to 1996 did not indicate further lumbar complaint or treatment.  The VA examiner's opinion is not contradicted in the record by any contrary opinions stated by a medical professional, and moreover, is consistent with the treatment history that is documented in the record.

The Board wishes to point out that when the January 2009 VA examination was performed, the Veteran's treatment records from Darnell Army Community Hospital had not been obtained and associated with the claims file.  Nonetheless, the Board does not find that the examiner's supplemental review of the Darnell Army Community Hospital records and addendum opinion are necessary in this case.  As discussed, those treatment records make no mention of the Veteran's active duty service, nor do they offer an opinion relating the Veteran's low back disorder to her active duty service.  They also show that the Veteran denied any recent back complaints prior to her February 1994 incident in which she moved a television.  Additionally, and as discussed above, those records consistently reflect that the Veteran attributed her low back symptoms to the February 1994 incident throughout the course of her treatment at Darnell Army Community Hospital.  As also discussed, these statements directly contradict her current assertions concerning continuity of symptoms.  Moreover, the examiner did review and consider the Veteran's July 1996 lumbar spine x-rays which were taken during the Veteran's course of treatment at Darnell Army Community Hospital.  Based partially upon the examiner's review of these x-rays, the examiner ultimately diagnosed the Veteran with lumbar spine degenerative disk disease, which is the same diagnosis rendered by physicians at Darnell Army Community Hospital.  In view of the foregoing, the findings expressed in the Darnell Army Community Hospital treatment records neither contradict the VA examiner's opinion or raise additional medical questions or issues which may be construed in favor of the Veteran's claim.  Accordingly, the Board finds that the probative weight of the VA examiner's January 2009 opinion is not compromised by the unavailability of the Darnell Army Community Hospital records at the time of the examination. 

Other than the VA examiner's January 2009 opinion, the only other opinion of record concerning the etiology of the Veteran's low back disorder is that asserted by the Veteran, as summarized above.  In addressing lay evidence and determining what, if any, probative value may be attached to such lay evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  Certainly, the Veteran is competent to report the presence and continuity of her observed low back symptoms.  Nonetheless, there is no evidence in the record to suggest that the Veteran has received any medical training or expertise that would render her competent to offer an opinion as to the etiology of her low back disorder.  In the absence of such evidence, the Board does not attach probative weight to the Veteran's assertions concerning the etiology of her low back disorder.

Even assuming that the Veteran is competent to offer an etiology opinion concerning her low back disorder, her assertions in that regard and as to continuity of her low back symptoms are effectively rebutted by the absence of any noted complaints in her September 1983 separation examination.  As noted above, the Veteran expressly denied having any recurring back pain at her separation examination, and moreover, a clinical examination of the spine did not reveal any objective findings.  Additionally, the record contains multiple inconsistent statements made by the Veteran to her treating physicians at Darnell Army Community Hospital during treatment from 1994 through 1999.  Also, the absence of any documented complaints or treatment from the Veteran's separation from active duty in 1983 through her initial documented post-service treatment in July 1996 weighs further against the Veteran's assertion of continuity.  Finally, the Veteran's contentions concerning etiology and continuity are further rebutted by the negative opinion expressed in the January 2009 VA examination report.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  In view of the foregoing, the Board finds that the credibility of the Veteran's assertions concerning continuity and etiology of her back disorder is greatly diminished.  Under the circumstances, the Board affords greater probative weight to the negative opinion expressed in the July 1996 VA examination report, which as noted previously, is not rebutted by any evidence other than the Veteran's contentions.

Finally, service connection for the Veteran's lumbar spine disorder may not be presumed under 38 C.F.R. § 3.309(a).  As discussed above, the Board does not find credible the Veteran's assertions that she has experienced continuous low back symptoms since the muscle strains incurred by her during her active duty service.  Rather, the evidence establishes that the Veteran was asymptomatic in her low back until December 1986, which is three years after her separation from service.  In that regard, the Board notes further that the Veteran's complaints in December 1986 were never attributed to her active duty service.  Subsequent post-service treatment records reflect that the Veteran did not report other low back symptoms until February 1994.  As the evidence shows that the Veteran's low back disorder was not manifest  during the one year period following the Veteran's discharge from service, service connection may not be presumed under 38 C.F.R. § 3.309(a).

Overall, the evidence does not show that the Veteran's lumbar spine degenerative disk disease and strain is etiologically related to an injury or illness incurred by the Veteran during her active duty service.  Accordingly, this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

C.  Service Connection for Residuals of Cesarean Section

Based upon review of the evidence of record, the Board finds that the Veteran is entitled to service connection for residuals of an in-service cesarean section, to include post-surgical scars on her abdomen.

With respect to her claim concerning residuals from her Cesarean section, the Veteran reports that she underwent a Cesarean section to deliver her first child in April 1982, during her active duty service.  She asserts that she currently has a post-surgical scar which extends vertically over her lower abdomen.

Service treatment records reflect that the Veteran underwent a Cesarean section procedure in 1982, during her active duty service.  A May 1982 service treatment record reflects that the Veteran was seen at that time in follow-up to her Cesarean section.  In August 1982, the Veteran returned complaining of itchiness and puffiness from the scar from her Cesarean section.

Interestingly, the Board notes that the Veteran's abdominal scar is not noted in the September 1983 separation examination report.  Additionally, post-service treatment records do not indicate any treatment for residuals from the Veteran's documented in-service Cesarean section.  Nonetheless, where the Veteran's in-service Cesarean section and resulting surgical scar are clearly documented in the Veteran's service treatment records, the Board finds that the Veteran is entitled to service connection for residuals of a Cesarean section, to include surgical scars.  To that extent, this appeal is granted in full.


ORDER

Entitlement to service connection for lumbar spine strain is denied.

Entitlement to service connection for residuals of Cesarean section, to include surgical scars, is granted.


REMAND

Service connection for hearing loss is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In support of her claims of service connection for bilateral hearing loss and tinnitus, the Veteran states in her October 2009 substantive appeal that she incurred acoustic trauma during basic training in the form of noise from her M-16 rifle during training.  She states that she did not wear hearing protection.  In further support of her claim, she directs the Board's attention to in-service hearing tests performed in 1980 and 1983 which purportedly show an audiometric shift in her hearing.  The Veteran's contention as to in-service acoustic trauma is consistent with the nature and circumstances of her active duty service.

Also consistent with the Veteran's assertions, service treatment records performed in April 1983 reflect increased audiometric findings from 500 Hertz to 4000 Hertz, in comparison to audiometric findings at the Veteran's enlistment in November 1980.  Nonetheless, post-service treatment records reflect that the Veteran has not been provided a VA audiometric examination to determine whether the severity of her current bilateral hearing loss meets the minimum threshold for service connection under 38 C.F.R. § 3.385, and if so, whether the Veteran's bilateral hearing loss is etiologically related to the Veteran's in-service acoustic trauma.

In view of the foregoing, the Veteran should be scheduled for a VA examination to determine the nature, severity, and etiology of the Veteran's hearing loss and tinnitus.  Such an examination should be performed in conjunction with a review of the Veteran's complete claims file.  The examination should include an interview of the Veteran to obtain the approximate date of onset of hearing loss and tinnitus, her in-service and post-service history of noise exposure, in-service and post-service treatment history, and audiometric testing to determine pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 3.159(c)(4).

With respect to the Veteran's claims for service connection for carpal tunnel syndrome of the left and right wrists, the Veteran asserts that she has experienced pain in both wrists since January 1983.  Although the Veteran states that she first sought treatment during service three months after the initial onset of symptoms, she states that she was simply treated with pain medications.  According to the Veteran, the symptoms in her hands and wrists continued through service and into her civilian life.  She states that she was finally diagnosed with tendonitis in both wrists after service.

Indeed, service treatment records document that the Veteran was treated for left hand pain that was diagnosed at that time as a muscle strain.  The service treatment records do not document any treatment for the Veteran's right wrist.  Nonetheless, post-service treatment records reflect that the Veteran has consistently reported bilateral hand and wrist numbness and pain since the 1980's.  VA treatment records from August 2008 reflect that the Veteran was diagnosed with bilateral carpal tunnel syndrome.

Notwithstanding the above, the Veteran has not been afforded a VA examination to determine the etiology of her diagnosed bilateral carpal tunnel syndrome.  In view of the Veteran's credible assertions concerning in-service onset and subsequent continuity of her bilateral wrist symptoms, the Veteran should be afforded a VA examination to determine the etiology of her carpal tunnel syndrome.  38 C.F.R. § 3.159(c)(4).

Additionally, the Board notes that records pertaining to treatment received by the Veteran through August 2008 have been associated with the claims file.  In view of the foregoing directed remand action, efforts should be made to contact the Veteran and to request her to identify any private or VA treatment providers who have rendered her treatment for her hearing loss, tinnitus, and/or bilateral carpal tunnel syndrome since August 2008.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claims for service connection for bilateral hearing loss, tinnitus, and carpal tunnel syndrome of the right and left wrists.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate her service connection claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain records related to treatment received by the Veteran since August 2008 and to schedule the Veteran for VA examinations to determine the nature, severity, and etiology of her hearing loss, tinnitus, and bilateral carpal tunnel syndrome.

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment for her hearing loss, tinnitus, and bilateral carpal tunnel syndrome since August 2008.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and her representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After the development action described above has been performed, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature, severity, and etiology of her hearing loss and tinnitus.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  For purposes of this examination, the examiner should assume that the Veteran incurred acoustic trauma during service in the form of M-16 rifle fire during rifle training.  The examiner should also assume that the Veteran did not wear hearing protection during rifle training.

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of hearing loss and tinnitus, her in-service and post-service history of noise exposure, in-service and post-service treatment history, and, audiometric testing to determine pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz.  Based on a review of the claims file, the relevant information obtained from the examiner's interview of the Veteran, and the clinical and audiometric findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus are etiologically related to noise exposure or any other injury or illness incurred during service.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include the Veteran's service treatment records, claims submissions, and post-service treatment records), relevant findings on examination and from the Veteran's stated history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  The Veteran should also be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of the Veteran's right and left carpal tunnel syndrome.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at her examination, and clinical findings from the examination, the VA examiner is requested to confirm the Veteran's previous diagnosis of bilateral carpal tunnel syndrome, and, to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's diagnosed bilateral wrist disorder is etiologically related to an injury or illness that was incurred during her active duty service.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (including the Veteran's service treatment records, post-service treatment records, and arguments made in the Veteran's claims submissions), relevant findings on examination and in the Veteran's stated medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

5.  After completion of the above development, and any other development deemed necessary based upon the results of the foregoing development, the Veteran's claim of entitlement to service connection for bilateral hearing loss, tinnitus, and carpal tunnel syndrome of the right and left wrists should be readjudicated.  If any determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


